DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 18 recite the phrase “the physically sensed-signal”. There is insufficient antecedent basis for this recitation in the claims. It is believed that claims 3 and 18 should be dependent on claims 2 and 17, respectively, in order to provide proper antecedent basis for the phrase.
Claims 4 and 19 recite determining a change beyond a pre-determined threshold in "at least one personalized mental state". It is unclear how a mental state is compared to a pre-determined threshold. A mental state is not a numerical value. Clarification is requested.
Claims 5 and 20 recite the phrase “the at least one plurality of electrical signal data” in 2.a. There is insufficient antecedent basis for this recitation in the claim. Claims 5 and 20 recite the phrase “the pre-determined mother wavelet" in 2.c. There is insufficient antecedent basis for this recitation in the claim. It is suggested that Applicant amend the phrase to read - - the selected mother wavelet - - in order to properly refer back to the previously mentioned selection of a mother wavelet.

Claims 5 and 20 recite the phrase “the signal” in 2.c.ii.1. It is unclear as to which signal this phrase is referring. Clarification is requested. Claims 5 and 20 recite the phrase “… of different channels from their adjacent channels” in 2.c.ii.4.i. It is unclear to what "channels” and "adjacent channels” the phrase is referring as neither claim 5 nor claim 1 previously mentions any channels.
Claims 5 and 20 recite the phrase “across each 4 second window” in 2.c.ii.5. It is unclear as to what window the phrase is referring. Clarification is requested.
Claims 6 and 21 recite the phrase “the particular individual”. There is insufficient antecedent basis for this recitation in the claim.
Claims 7 and 22 recite that a correlation of every two projections is selected from the group consisting of: the mean of the sum of the absolute differences of the wavelet packet atoms, and a mean of the sum of (1-correlation) of the wavelet packet atoms. It is unclear what the “correlation” being subtracted from the value of “1” is. Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8, 10-12, 16-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al.’917 (US Pub No. 2015/0338917) further in view of Zalay et al.'813 (US Pub No. 2010/0114813).
Regarding claim 1, Steiner et al.’917 discloses a system comprising: an apparatus configured to be worn on an individual’s head, and record: the individual’s brain electrical activity (page 7, section [0122]), at least one physiological parameter of the individual, selected from the group consisting of: heart rate, blood oxygen levels, body temperature, respiration rate, skin temperature, skin conductivity, and movement (page 12, section [0164]), and at least one environmental parameter (page 12, section [0164], page 13, section [0172]); a specifically programmed computer system, wherein the specifically programmed computer system comprises: a non-transient memory, electronically storing particular computer executable program code, and at least one computer processor, which, when executing the particular program code, becomes a specifically programmed computer processor configured to perform at least the following operations (page 1, sections [0005] and [0013]): continuously obtaining a recording of electrical signal data representative of the individual's brain electrical activity (page 9, section [0141], page 11, section [0163] - page 12, section [0164]); continuously determining, in real time, at least one personalized mental state of the individual by assigning at least one specific brain state to the individual based on applying at least one machine learning algorithm to a set of projections on the individual (page 7, section [0122]), wherein the at least one specific brain state is associated with a mental state, a neurological condition, or a combination of the mental state and the neurological condition (page 10, section [0150] – concentrating/not concentrating, page 12, section [0171] – stroke condition); continuously determining a relationship between: the at least one physiological parameter, the at least one environmental parameter, and the at least one personalized mental state (page 11, section [0163], page 15, section [0197]); and continuously generating, in real time, an output, comprising: a visual indication, wherein the visual indication is representative of the at least one personalized mental state, 
Steiner et al.’917 discloses all of the elements of the current invention, as discussed above, except for the computer system being configured to continuously project, in real time, the obtained recording of electrical signal data onto a pre-determined ordering of a denoised optimal set wavelet packet atoms, to obtain a particular set of projections of the individual, and continuously normalizing, in real time, the particular set of projections of the individual using a pre-determined set of normalization factors to form a set of normalized projections of the individual. Zalay et al.'813 discloses continuously projecting, in real time, obtained recordings of electrical signal data onto a pre-determined ordering of a denoised optimal set wavelet packet atoms and continuously normalizing, in real time, the particular set of projections of the individual using a pre-determined set of normalization factors to form a set of normalized projections of the individual (page 3, sections [0062-0066]). Zalay et al.’813 teaches performing this method in order to detect and isolate rhythmic signal features from an input signal such as neural signals so that the extracted features can be used in other signal processing related applications such as detection and classification (page 3, section [0062]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the computer system of Steiner et al.’917 to be configured to perform the projecting and normalizing steps of Zalay et al.’813 as it would help in extracting neural features (with reduced artifact presence) for subsequent detection and classification processing.
Regarding claim 2, Steiner et al.’917 teaches that the feedback output is selected from the group consisting of: an audible signal, a visual signal, a physically-sensed signal, and any combination thereof (page 15, section [0197]).
Regarding claim 3, the physically-sensed signal is a vibration that is physically sensed by the individual (page 15, section [0197]).

Regarding claim 5, Zalay et al.’813 teaches that the determination of the pre-determined ordering of the denoised optimal set wavelet packet atoms is based on: obtaining from a plurality of individuals at least 100 recordings of electrical signal data representative of brain activity, obtaining an optimal set of wavelet packet atoms from the recorded electrical signal data from the recordings from the plurality of individuals by: selecting a mother wavelet selected from the group consisting of Haar, Coiflet, Daubehies, and Meyer wavelet families (Official notice is taken that these are well-known wavelet families); determining an optimal set of wavelet packet atoms by: causing the plurality of electrical signal data to be deconstructed into a plurality of wavelet packet atoms using the selected mother wavelet; storing the plurality of wavelet packet atoms in a first computer data object; determining the optimal set of wavelet packet atoms using the pre-selected mother wavelet and storing the optimal set of wavelet packet atoms in at least a second computer data object, wherein the determining is via utilizing a Coifman-Wickerhauser Best Basis algorithm (Official notice is taken that the use of a Coifman-Wickerhauser Best Basis algorithm to selecting wavelet packets is well-known in the art -- see [0027] of Kalifa'264 (US Pub No. 2004/0028264); it is also noted that Applicant admits throughout the originally filed Specification of the current invention that the use of a Coifman-Wickerhauser algorithm to perform the method recited in claim 5 is known prior art); denoising the obtained optimal set of wavelet packet atoms from the recordings from the plurality of individuals; reordering the denoised optimal set of wavelet packet atoms from the recorded electrical signal data from the recordings from the plurality of individuals to obtain the pre-determined ordering of the denoised optimal set of wavelet packet atoms by determining a minimum path, by: projecting the electrical signal data on to the denoised optimal set of wavelet packet atoms to obtain a set of projections; determining a collection of wire lengths for every data point within the set of 
Regarding claim 6, Figures 2I-2K of Zalay et al.’813 disclose a visual indication comprising a visual map, the map generated by calculating a standard deviation of a time window of each normalized projection of a particular set of normalized projections of a particular individual, and assigning a color to each normalized projection of the particular set of normalized projections of the particular individual, based on the standard deviation of the time window of the respective projection (see description of Figures 2A-2K). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Steiner et al.'917 to include providing a visual map, as taught by Zalay et al.'813, since it would provide additional information to an individual or physician regarding the mental state of the individual.
Regarding claim 7, the correlation of every two projections is selected from the group consisting of: the mean of the sum of the absolute differences of the wavelet packet atoms, and a mean of the sum of (1- a correlation) of the wavelet packet atoms (page 6, section [0080] – page 7, section [0082]).

Regarding claim 10, Steiner et al.’917 teaches that the system is capable of being used with an individual who is minimally conscious, the at least one personalized mental state is capable of representing a response of the minimally conscious subject to at least one stimulus, and the feedback output is at least one second stimulus configured to affect the minimally conscious subject (page 15, section [0197]).
Regarding claim 11, Steiner et al.’917 teaches that the at least one environmental parameter is selected from the group consisting of: temperature, humidity, pressure, allergen level, and any combination thereof (page 12, section [0164]).
Regarding claim 12, Official notice is being taken that it is well known in the art for the machine learning algorithm of neural analysis systems to be one of: a logistic regression modeling algorithm, a support vector machine modeling algorithm, or a deep learning modeling algorithm. See, for example, section [0040] of Arbas’201 (US Pub No. 2015/0265201), section [0030] of Leyde’712 (US Pub No. 2008/0161712), and section [0148] of Heneghan et al.’718 (US Pub No. 2016/0270718).
Regarding claims 16-23 and 25-27, the above cited sections of Steiner et al.’917, as modified by Zalay et al.’813, disclose a method that performs the steps recited in the claims.
Claims 9, 13-15, 24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al.’917 further in view of Zalay et al.’813, as applied to claims 1 and 16, further in view of Sutton’930 (US Pub No. 2007/0287930).
Regarding claims 9 and 24, it is noted that the system and method of Steiner et al.’917 further in view of Zalay et al.’813 are capable of being used with an individual who is a child between years of 0 and 12, and that the at least one personalized mental state is capable of representing a response of the child 
Regarding claims 13 and 28, because the method of Steiner et al.’917 further in view of Zalay et al.’813 further in view of Sutton’930 is performed continuously, the system and method are configured to determine a first personalized mental state of the individual (drowsy/fatigued/unfocused while driving), generate a first visual indication, wherein the first visual indication is representative of the first personalized mental state (page 15, section [0197] of Steiner et al.’917), generate a first feedback output which is configured to affect, based on a first relationship, the first personalized mental state of the individual (page 15, section [0197] of Steiner et al.’197), wherein the first relation is determined based on at least one first physiological parameter, at least one first environmental parameter and a first personalized mental state (as discussed with respect to claim 1 above), determine, after subjecting the individual to the first feedback output, a second personalized mental state of the individual, generate a second visual indication, wherein the second visual indication is representative of the second personalized 
Regarding claims 14, 15, 29 and 30, the first and second feedback outputs are all capable of being considered “a reward”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-21, and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-27 of the US Patent would also meet the requirements of claims 1-6, 8-21, and 23-30 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791